Name: Commission Regulation (EC) No 1273/97 of 1 July 1997 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92
 Type: Regulation
 Subject Matter: cooperation policy;  regions of EU Member States;  plant product;  trade
 Date Published: nan

 2. 7 . 97 EN Official Journal of the European Communities No L 174/43 COMMISSION REGULATION (EC) No 1273/97 of 1 July 1997 establishing a forecast balance for the supply to the Azores and Madeira of cereal products covered by the specific measures provided for in Articles 2 to 10 of Council Regulation (EEC) No 1600/92 Whereas, pending a communication from the competent bodies updating the needs of the concerned regions and in order not to interrupt the application of the specific supply regime, a forecast supply balance sheet should be established for the period 1 July 1997 to 31 December 1998 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 3 (3) and 10 thereof, Whereas the measures, introduced by Regulation (EEC) No 1600/92, intended to offset as regards the supply of certain cereal products, the geographical situation of the Azores and Madeira, consist of exemption from import duties (customs duties and agricultural levies), and the grant of aid to encourage the delivery of cereal products from the Community; Whereas in accordance with Article 2 of Regulation (EEC) No 1600/92 these arrangements include requirements for direct human consumption , and for processing and pack ­ aging in the Islands of products listed in the Annex to the aforementioned Regulation; whereas an assessment of these requirements is made annually in the context of a forecast supply balance which can be revised in the course of the year in the light of developments in the requirements of the Islands; whereas the assessment of the requirements of the processing and packaging indust ­ ries , as regards products intended for the local market or traditionally dispatched to the rest of the Community, may result in the establishment of a separate forecast supply balance; Whereas, in order to facilitate administration of the supply balance , a certain margin of flexibility in the alloc ­ ation of the quantities fixed in the supply balance should be permitted; Article 1 For the purposes of Articles 2 and 3 of Regulation (EEC) No 1600/92 the quantities in the forecast supply balance which shall benefit, as appropriate , from exemption from import charges in the case of products coming from third countries, or from payment of Community aid in the case of products coming from the Community market, are as indicated in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173 , 27 . 6 . 1992, p. 10 . 4 OJ No L 320, 11 . 12 . 1996, p . 1 . No L 174/44 EN Official Journal of the European Communities 2. 7 . 97 ANNEX Forecast supply balance for the Azores and Madeira for the period 1 July 1997 to 31 December 1998 (tonnes) Region Breadmakingwheat Feed wheat Durum wheat Barley Maize Malt Total Azores 17 000 250 20 500 36 500 500 74 750 Madeira 10 000  2 500 2 500 15 000 1 100 31 100 Total 27 000  2 750 23 000 51 500 1 600 105 850